Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a method of manufacturing an infrared detector comprising the steps of: 
- hybrid bonding of a detection chip onto a second chip, and during the hybrid bonding; 
- said detection chip comprising a substrate topped with a deep oxide layer, a fully depleted semiconductor layer integrating transistors, a metal interconnection network, and an insulator layer; 
- said detection chip comprising a hybridization surface having contacts emerging from said insulator layer, and connected to the metal interconnection network; and 
- said second chip comprising a substrate having transistors and contacts emerging from an insulator layer at the level of a hybridization surface formed therein; 
the hybrid bonding step being formed by adhesion of the contacts and of the insulator layers of the two chips; 
- removal of the substrate of said detection chip to reach said deep oxide layer; 
- forming of conductive pads through said deep oxide layer to reach the transistors present in said semiconductor layer; and 
- forming of microbolometers suspended over said deep oxide layer and electrically connected to the conductive pads.
	Regarding claim 8, none the prior art of record specifies or makes obvious an infrared detector comprising: 
- a detection chip comprising transistors, 
- connected on the one hand to microbolometers suspended over a deep oxide layer, and
 - connected on the other hand, through a metal interconnection network, to contacts emerging from an insulator layer; and 
- a second chip integrating transistors connected to contacts emerging from an insulator layer; 
wherein the contacts and the insulator layer of said detection chip are bonded to the contacts and the insulator layer of said second chip.
References such as Tinkler (US 20130235210 A1; Spetember 12, 2013) discloses FIG. 1 depicts vertically stacked focal plane array chips 100. The sensing pixels portion of a chip is separated from the signal processing portion, leaving two smaller chips that are stacked using 3D wafer bonding techniques to form the complete focal plane array. Silicon FPA sensing pixels and CMOS circuitry to control the pixels and provide basic image corrections 105 are separated. The separated pixel portion 110 and the mixed signal CMOS processing portion 115 result in two smaller chips that are stacked using 3D wafer bonding techniques to form the complete FPA. This allows each portion (pixels and signal processing) to be independently optimized for performance and manufacturing cost and reduces the footprint of the final FPA.
However, Tinkler does not disclose the abovementioned limitations. 
The balance of claims is allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884